                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE)                                                                       MDL NO. 2924
PRODUCTS LIABILITY                                                                                20-MD-2924
LITIGATION

                                                               JUDGE ROBIN L. ROSENBERG
                                                      MAGISTRATE JUDGE BRUCE E. REINHART
    ________________________________/

                ORDER GRANTING THE GENERIC DEFENDANTS’
        RULE 12 MOTION TO DISMISS ON THE GROUND OF PREEMPTION,
        GRANTING THE STORE-BRAND RETAILER DEFENDANTS’ MOTION
         TO DISMISS OR STRIKE CONSOLIDATED MEDICAL MONITORING
     CLASS ACTION COMPLAINT AND CONSOLIDATED AMENDED CONSUMER
    ECONOMIC LOSS CLASS ACTION COMPLAINT, AND DENYING AS MOOT THE
    SPECIALLY-APPEARING NON-U.S. GENERIC MANUFACTURER DEFENDANTS’
     RENEWED MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

         This matter is before the Court on the Generic Defendants’ (“Generic Manufacturer

Defendants”) Rule 12 Motion to Dismiss on the Ground of Preemption [DE 3105], the Store-Brand

Retailer Defendants’ (“Store-Brand Defendants”) Motion to Dismiss or Strike Consolidated

Medical Monitoring Class Action Complaint and Consolidated Amended Consumer Economic

Loss Class Action Complaint [DE 3113], and the Specially-Appearing Non-U.S. Generic

Manufacturer Defendants’ (“Specially-Appearing Defendants”) Renewed Motion to Dismiss for

Lack of Personal Jurisdiction [DE 3108]. The Court held Hearings on the Generic Manufacturer

and Store-Brand Defendants’ Motions on June 4 and 7, 2021. 1 The Court has carefully considered

the Motions, the Responses [DE 3326, 3329, 3409], the Replies [DE 3407, 3422, 3505], the

Plaintiffs’ Supplemental Filing [DE 3525], the arguments that the parties made during the

Hearings, and the record and is otherwise fully advised in the premises. For the reasons set forth

below, the Generic Manufacturer Defendants’ Rule 12 Motion to Dismiss is GRANTED, the


1
  The Court also held a Hearing on other motions to dismiss pending in this litigation on June 3, 2021. The Court cites
to arguments from all three Hearings in this Order.
Store-Brand Defendants’ Motion to Dismiss or Strike is GRANTED, and the Specially-Appearing

Defendants’ Renewed Motion to Dismiss is DENIED AS MOOT. The Plaintiffs’ claims against

the Generic Manufacturer and Store-Brand Defendants are DISMISSED WITHOUT LEAVE

TO AMEND.

                                         I.       Factual Background 2

         This case concerns the pharmaceutical product Zantac and its generic forms, which are

widely sold as heartburn and gastric treatments. The molecule in question—ranitidine—is the

active ingredient in both Zantac and its generic forms.

         Zantac has been sold since the early 1980s, first by prescription and later as an over-the-

counter (“OTC”) medication. In 1983, the U.S. Food and Drug Administration (“FDA”) approved

the sale of prescription Zantac. AMPIC ¶ 240. GlaxoSmithKline (“GSK”) first developed and

patented Zantac. Id. ¶ 239. Zantac was a blockbuster—the first prescription drug in history to

reach $1 billion in sales. Id. ¶ 240.

         GSK entered into a joint venture with Warner-Lambert in 1993 to develop an OTC form

of Zantac. Id. ¶ 233. Beginning in 1995, the FDA approved the sale of various forms of OTC

Zantac. Id. ¶¶ 233, 237. The joint venture between GSK and Warner-Lambert ended in 1998, with

Warner-Lambert retaining control over the sale of OTC Zantac in the United States and GSK

retaining control over the sale of prescription Zantac in the United States. Id. ¶ 243. Pfizer acquired

Warner-Lambert in 2000 and took control of the sale of OTC Zantac in the United States. Id. ¶ 245.


2
  A court must accept a plaintiff’s factual allegations as true at the motion–to–dismiss stage. West v. Warden, 869 F.3d
1289, 1296 (11th Cir. 2017) (“When considering a motion to dismiss, we accept as true the facts as set forth in the
complaint and draw all reasonable inferences in the plaintiff’s favor.”) (quotation marks omitted). Plaintiffs have set
forth their factual allegations in three “master” complaints: the Amended Master Personal Injury Complaint
(“AMPIC”); the Consolidated Amended Consumer Economic Loss Class Action Complaint (“ELC”); and the
Consolidated Medical Monitoring Class Action Complaint (“MMC”) (collectively, the “Master Complaints”).
DE 2759, 2835, 2832-1. Unless otherwise noted, all citations will be made to the redacted versions of the Master
Complaints.


                                                           2
The right to sell OTC Zantac in the United States later passed to Boehringer Ingelheim

Pharmaceuticals and then to Sanofi. Id. ¶¶ 249-50, 253-55. When the patents on prescription and

OTC Zantac expired, numerous generic drug manufacturers began to produce generic ranitidine

products in prescription and OTC forms. Id. ¶¶ 260-62.

       Scientific studies have demonstrated that ranitidine can transform into a cancer-causing

molecule called N-nitrosodimethylamine (“NDMA”), which is part of a carcinogenic group of

compounds called N-nitrosamines. Id. ¶¶ 348, 359, 365, 367. Studies have shown that these

compounds increase the risk of cancer in humans and animals. Id. ¶¶ 398-404. The FDA, the

Environmental Protection Agency, and the International Agency for Research on Cancer consider

NDMA to be a probable human carcinogen. Id. ¶¶ 275, 279. The FDA has set the acceptable daily

intake level for NDMA at 96 nanograms. Id. ¶ 302.

       Valisure LLC and ValisureRX LLC, a pharmacy and testing laboratory, filed a Citizen

Petition on September 9, 2019, calling for the recall of all ranitidine products due to high levels of

NDMA in the products. Id. ¶ 322. The FDA issued a statement on September 13 warning that

some ranitidine products may contain NDMA. Id. ¶ 323. On November 1, the FDA announced

that testing had revealed the presence of NDMA in ranitidine products. Id. ¶ 333. The FDA

recommended that drug manufacturers recall ranitidine products with NDMA levels above the

acceptable daily intake level. Id. Five months later, on April 1, 2020, the FDA requested the

voluntary withdrawal of all ranitidine products from the market. Id. ¶ 338.

                                 II.     Procedural Background

       After the discovery that ranitidine products may contain NDMA, plaintiffs across the

country began initiating lawsuits related to their purchase and/or use of the products. On February

6, 2020, the United States Judicial Panel on Multidistrict Litigation created this multi-district



                                                  3
litigation (“MDL”) pursuant to 28 U.S.C. § 1407 for all pretrial purposes and ordered federal

lawsuits for personal injury and economic damages from the purchase and/or use of ranitidine

products to be transferred to the undersigned. DE 1. Since that time, approximately 1,400 plaintiffs

have filed lawsuits in, or had their lawsuits transferred to, the United States District Court for the

Southern District of Florida. In addition, this Court has created a Census Registry where tens of

thousands of claimants who have not filed lawsuits have registered their claims. See DE 547.

       The Plaintiffs filed their first Master Complaints on June 22, 2020. DE 887, 888, 889. In

those Master Complaints, the Plaintiffs contended that the ranitidine molecule is unstable, breaks

down into NDMA, and has caused thousands of consumers of ranitidine products to develop

various forms of cancer. DE 887 ¶¶ 1, 6, 19. They alleged that “a single pill of ranitidine can

contain quantities of NDMA that are hundreds of times higher” than the FDA’s allowable limit.

Id. ¶ 4. The Plaintiffs pursued federal claims and state claims under the laws of all 50 U.S. states,

Puerto Rico, and the District of Columbia. See generally DE 889.

       The Court has entered numerous Pretrial Orders to assist in the management of this MDL.

In Pretrial Order # 36, the Court set a schedule for the filing and briefing of the first round of

motions to dismiss under Rule 12 directed to the Master Complaints. DE 1346. The various

Defendants filed motions to dismiss. The Court issued rulings on those motions on December 31,

2020, January 8, 2021, and February 23, 2021. See DE 2512, 2513, 2515, 2516, 2532, 2840.

       Following an amendment to Pretrial Order # 36, the Plaintiffs filed the AMPIC on February

8, 2021. DE 2759. After the Court granted a two-week extension of time [DE 2720], the Plaintiffs

filed the MMC [DE 2832-1] and the ELC [DE 2835] on February 22, 2021. In Pretrial Order # 61,

the Court set a schedule for the filing and briefing of the second round of motions to dismiss under




                                                  4
Rule 12 directed to the Master Complaints. DE 2968. The Motions addressed herein were filed

pursuant to that schedule.

                                      III.    The Master Complaints

A. The Amended Master Personal Injury Complaint

        All individuals who filed a Short Form Complaint adopt the AMPIC. AMPIC at 2. 3 The

Plaintiffs allege that they developed cancers from taking Defendants’ ranitidine products. Id. at 1.

The AMPIC “sets forth allegations of fact and law common to the personal-injury claims” within

the MDL. Id. at 1-2. Each Plaintiff seeks compensatory damages, punitive damages, restitution,

and all other available remedies. Id. at 1-2.

        The Defendants “are entities that designed, manufactured, marketed, distributed, labeled,

packaged, handled, stored, and/or sold ranitidine.” Id. ¶ 21. They are categorized into four groups:

(1) Brand Manufacturer Defendants; (2) Generic Manufacturer Defendants; (3) Distributor

Defendants; and (4) Retailer Defendants. Within each category, the AMPIC combines distinct

corporate entities, including parents, subsidiaries, and affiliates, into single named Defendants. 4

        The AMPIC contains 17 counts and numerous state-specific sub-counts: Strict Products

Liability—Failure to Warn Through Warnings and Precautions (Count I, 46 sub-counts);

Negligence—Failure to Warn Through Warnings and Precautions (Count II, 48 sub-counts); Strict

Products Liability—Failure to Warn Through Proper Expiration Dates (Count III, 46 sub-counts);

Negligence—Failure to Warn Through Proper Expiration Dates (Count IV, 48 sub-counts); Failure

to Warn Through the FDA (Count V, 15 sub-counts); Strict Products Liability—Design Defect

Due to Warnings and Precautions (Count VI, 46 sub-counts); Strict Products Liability—Design


3
  Unless noted otherwise, all page number references herein are to the page numbers generated by CM/ECF in the
header of each document.
4
  For example, Defendant “Sanofi” refers to five entities: Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., Sanofi
SA, Patheon Manufacturing Services LLC, and Chattem, Inc. AMPIC ¶¶ 33-39.

                                                        5
Defect Due to Improper Expiration Dates (Count VII, 46 sub-counts); Negligent Failure to Test

(Count VIII, 2 sub-counts); Negligent Product Containers (Count IX, 52 sub-counts); Negligent

Storage and Transportation Outside the Labeled Range (Count X, 52 sub-counts); Negligent

Storage and Transportation (Count XI, 52 sub-counts); Negligent Misrepresentation (Count XII);

Reckless Misrepresentation (Count XIII); Unjust Enrichment (Count XIV, 52 sub-counts); Loss

of Consortium (Count XV, 52 sub-counts); Survival Actions (Count XVI, 52 sub-counts); and

Wrongful Death (Count XVII, 52 sub-counts). Counts I, II, VI, XII, and XIII are brought against

every Brand Manufacturer Defendant. Counts III, IV, V, VII, VIII, and XI are brought against

every Brand and Generic Manufacturer Defendant. Count IX is brought against every Brand and

Generic Manufacturer Defendant that manufactured and sold ranitidine-containing pills. Count X

is brought against every Retailer and Distributer Defendant. Counts XIV, XV, XVI, and XVII are

brought against every Defendant.

B. The Consolidated Amended Consumer Economic Loss Class Action Complaint

           One hundred and eighty named individuals bring the ELC on behalf of themselves and all

others similarly situated. Each Plaintiff asserts that he or she purchased and/or used a ranitidine

product during an approximate timeframe.

           The Plaintiffs bring the action in their individual capacities and on behalf of numerous

classes pursuant to Rule 23. The Plaintiffs bring state class actions under various state laws

stemming from the Defendants’ sale of prescription-strength ranitidine for approximately forty

states. 5 Additionally, the Plaintiffs bring state class actions under approximately forty-three states’

laws for the Defendants’ sale of OTC ranitidine.




5
    The Plaintiffs have brought a varying number of state-law counts against each Defendant.

                                                           6
        The Defendants named in the ELC are entities that “designed, manufactured, marketed,

distributed, labeled, packaged, handled, stored and/or sold Zantac or generic Ranitidine-

Containing Products.” ELC ¶ 1. The Defendants are categorized into three groups: (1) Brand

Manufacturer Defendants (Prescription and OTC); (2) Generic Prescription Manufacturer and/or

Store-Brand Manufacturer Defendants (collectively, the “Generic Manufacturer Defendants”); and

(3) Store-Brand Defendants. The ELC alleges 1,675 counts against the Defendants. The Plaintiffs

bring claims for violation of various state consumer protection statutes, common-law unjust

enrichment, common-law breach of quasi-contract, and breach of implied warranty.

C. The Consolidated Medical Monitoring Class Action Complaint

        Fifty-two named individuals bring the MMC on behalf of themselves and the various

classes established in the MMC. MMC ¶¶ 93-144. The Plaintiffs purchased and used ranitidine

products in fourteen jurisdictions. 6 Each Plaintiff alleges that he or she purchased and used

ranitidine products during an approximate timeframe.

        There are five categories of classes: (1) Brand Manufacturer Prescription Medical

Monitoring Classes; (2) Brand Manufacturer OTC Medical Monitoring Classes; (3) Generic

Prescription Medical Monitoring Classes; (4) Store-Brand Medical Monitoring Classes; and

(5) Store-Brand Manufacturer Medical Monitoring Classes. Within each category, there are state-

and Defendant-specific classes. For example, within the third category (Generic Prescription

Medical Monitoring Classes), several named Plaintiffs bring claims against Defendant Amneal on

behalf of themselves and eleven state-specific “Amneal Prescription Medical Monitoring Classes.”

Id. ¶ 998. Within the fourth category (Store-Brand Medical Monitoring Classes), five named

Plaintiffs bring claims against Defendant CVS on behalf of themselves and four state-specific


6
 Arizona, California, Colorado, District of Columbia, Florida, Indiana, Maryland, Missouri, Montana, Nevada, Ohio,
Pennsylvania, Utah, and West Virginia.

                                                        7
“CVS Medical Monitoring Classes.” Id. ¶ 1004. The various classes are comprised of individuals

who purchased and used one of the Defendants’ ranitidine products while residing in a particular

state, and who have not been diagnosed with a Subject Cancer. 7

         The Defendants named in the MMC are “entities that designed, manufactured, marketed,

distributed, labeled, packaged, handled, stored, and/or sold Zantac or generic Ranitidine-

Containing Products.” Id. ¶ 6. The Plaintiffs categorized the Defendants into three groups:

(1) Brand Manufacturer Defendants (Prescription and OTC); (2) Generic Prescription

Manufacturer Defendants and/or Store-Brand Manufacturer Defendants; and (3) Store-Brand

Defendants. The MMC alleges 638 counts against the various Defendants. 8 Each count falls

within one of five general causes of action: (1) Failure to Warn through Warnings and Precautions;

(2) Failure to Warn through Proper Expiration Dates; (3) Failure to Warn Consumers through the

FDA; (4) Negligent Product Containers; and (5) Negligent Storage and Transportation.

               IV.      Summary of the Parties’ Arguments and the Court’s Rulings

         The Generic Manufacturer Defendants contend that all of the Plaintiffs’ claims against

them are pre-empted under two key Supreme Court cases that addressed the pre-emption of claims

against generic drug manufacturers: PLIVA, Inc. v. Mensing, 564 U.S. 604 (2011) and Mutual

Pharmaceutical Co. v. Bartlett, 570 U.S. 472 (2013). The Generic Manufacturer Defendants argue

that the claims against them for failure to warn consumers through the FDA are additionally

pre-empted under Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341 (2001). Thus, the

Generic Manufacturer Defendants maintain that all of the claims against them in all three Master

Complaints must be dismissed. The Store-Brand Defendants assert that all of the claims against



7
  The Plaintiffs define “Subject Cancers” as “[t]hose cancers includ[ing] serious and potentially fatal bladder, breast,
colorectal/intestinal, esophageal, gastric, kidney, liver, lung, pancreatic, and prostate cancers.” MMC at 3.
8
  While the MMC lists 640 total counts, there is no Count 222 or Count 223.

                                                           8
them likewise must be dismissed. The Specially-Appearing Defendants bring a challenge to

personal jurisdiction.    The Plaintiffs respond that none of their claims against the Generic

Manufacturer and Store-Brand Defendants are pre-empted or subject to dismissal. The Plaintiffs

maintain that the Specially-Appearing Defendants’ personal-jurisdiction challenge is without

merit.

         The Court finds that Mink v. Smith & Nephew, Inc., 860 F.3d 1319 (11th Cir. 2017),

compels the conclusion that Buckman pre-empts the claims against the Generic Manufacturer

Defendants for failure to warn consumers through the FDA. The Plaintiffs’ remaining claims

against the Generic Manufacturer Defendants, as well as the claims against the Store-Brand

Defendants, are pre-empted under Mensing and Bartlett. Therefore, the Court grants the Generic

Manufacturer and Store-Brand Defendants’ Motions to Dismiss. The Court’s dismissal is without

leave to amend. The Court denies as moot the Specially-Appearing Defendants’ Renewed Motion

to Dismiss.

                                    V.      Standard of Review

         A court may grant a motion to dismiss a pleading if the pleading fails to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion to dismiss should

be granted only when the pleading fails to contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The pleading must contain more than labels, conclusions, a formulaic recitation of

the elements of a cause of action, and naked assertions devoid of further factual enhancement. Id.

The “[f]actual allegations must be enough to raise a right to relief above the speculative level.”



                                                  9
Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (explaining that the plausibility standard

“asks for more than a sheer possibility that a defendant has acted unlawfully”).

       A court ruling on a motion to dismiss accepts the well-pled factual allegations as true and

views the facts in the light most favorable to the plaintiff. Jones v. Fransen, 857 F.3d 843, 850

(11th Cir. 2017). But the court need not accept as true allegations upon information and belief that

lack sufficient facts to make the allegations plausible. Mann v. Palmer, 713 F.3d 1306, 1315

(11th Cir. 2013) (citing Twombly, 550 U.S. at 551, 557); see also In re Darvocet, Darvon, &

Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 931 (6th Cir. 2014) (“The mere fact that someone

believes something to be true does not create a plausible inference that it is true.”). The court also

need not accept legal conclusions couched as factual allegations. Diverse Power, Inc. v. City of

LaGrange, Ga., 934 F.3d 1270, 1273 (11th Cir. 2019). “Under Rule 12(b)(6), dismissal is proper

when, on the basis of a dispositive issue of law, no construction of the factual allegations will

support the cause of action.” Allen v. USAA Cas. Ins. Co., 790 F.3d 1274, 1278 (11th Cir. 2015)

(quotation marks omitted).

                           VI.     Analysis of the Motions to Dismiss

       A review of the law applicable to drugs approved by the FDA is necessary to evaluate the

arguments that the parties make in briefing the Generic Manufacturer and Store-Brand Defendants’

Motions to Dismiss. Therefore, the Court first discusses (A) key statutes and regulations that

govern the FDA’s regulation of drugs, and (B) impossibility pre-emption and significant cases that

have addressed impossibility pre-emption in the drug context. The Court then turns to (C) the

Generic Manufacturer Defendants’ Motion to Dismiss, (D) the Store-Brand Defendants’ Motions

to Dismiss or Strike, and (E) the Specially-Appearing Defendants’ Renewed Motion to Dismiss.




                                                 10
A. Federal Regulation of Drug Products

       The FDA regulates prescription and OTC drugs under the Federal Food, Drug, and

Cosmetic Act, as amended, 21 U.S.C. § 301 et seq. (“FDCA”). The FDCA provides a process for

the FDA to approve a new drug through a new drug application (“NDA”) and a process for the

FDA to approve a drug that is the same as a previously approved drug through an abbreviated new

drug application (“ANDA”). See 21 U.S.C. § 355. A drug must have an FDA-approved NDA or

ANDA to be introduced into interstate commerce. Id. § 355(a).

   1. NDAs

       An NDA must contain scientific data and other information showing that the new drug is

safe and effective and must include proposed labeling. See id. § 355(b)(1). The FDCA defines the

term “labeling” as “all labels and other written, printed, or graphic matter (1) upon any article or

any of its containers or wrappers, or (2) accompanying such article.” Id. § 321(m). The FDA may

approve the NDA only if it finds, among other things, that the new drug is “safe for use under the

conditions prescribed, recommended, or suggested in the proposed labeling”; that there is

“substantial evidence that the drug will have the effect it purports or is represented to have . . . in

the proposed labeling”; that the methods and facilities for manufacturing, processing, and

packaging the drug are adequate “to preserve its identity, strength, quality, and purity”; and that

the labeling is not “false or misleading in any particular.” Id. § 355(d). A drug approved under the

NDA process, commonly referred to as a “brand-name drug,” is “listed” by the FDA as having

been “approved for safety and effectiveness.” See id. § 355(j)(7). Following the approval of its

NDA, a brand-name drug has a certain period of exclusivity in the marketplace. See id.

§ 355(j)(5)(F).




                                                  11
   2. ANDAs

       Subject to that period of exclusivity, a drug manufacturer may seek the approval of a drug

that is identical in key respects to a listed drug by filing an ANDA. See id. § 355(j); Bartlett,

570 U.S. at 477 (explaining that a generic drug may be approved through the ANDA process

“provided the generic drug is identical to the already-approved brand-name drug in several key

respects”). A drug approved under the ANDA process is commonly referred to as a “generic

drug.” The ANDA must contain information showing that the generic drug has the same active

ingredient(s), route of administration, dosage form, strength, therapeutic effect, and labeling as the

listed drug and is “bioequivalent” to the listed drug. 21 U.S.C. § 355(j)(2)(A). With limited

exceptions, the FDA may approve the ANDA only if it finds that the generic drug and its proposed

labeling are the same as the listed drug and the listed drug’s labeling. See id. § 355(j)(4); see also

21 C.F.R. § 314.94(a)(8)(iii), (iv) (“Labeling (including the container label, package insert, and, if

applicable, Medication Guide) proposed for the drug product must be the same as the labeling

approved for the reference listed drug . . . .”). One such exception is that the generic drug’s

proposed labeling “may include differences in expiration date” from the listed drug. 21 C.F.R.

§ 314.94(a)(8)(iv).

   3. Changes to Drugs with Approved NDAs and ANDAs

       The FDA also has requirements for when and how a drug manufacturer may change a drug

(or drug labeling) that has an approved NDA or ANDA. See id. §§ 314.70, .97(a). These

requirements differ depending on the category of change that the manufacturer seeks to make.

       A “major change” is

       any change in the drug substance, drug product, production process, quality
       controls, equipment, or facilities that has a substantial potential to have an adverse
       effect on the identity, strength, quality, purity, or potency of the drug product as
       these factors may relate to the safety or effectiveness of the drug product.

                                                 12
Id. § 314.70(b)(1). Such changes include certain labeling changes; changes “in the qualitative or

quantitative formulation of the drug product, including inactive ingredients”; changes “in the

synthesis or manufacture of the drug substance that may affect the impurity profile and/or the

physical, chemical, or biological properties of the drug substance”; and changes “in a drug product

container closure system that controls the drug product delivered to a patient or changes in the type

. . . or composition . . . of a packaging component that may affect the impurity profile of the drug.”

Id. § 314.70(b)(2)(i), (iv), (v), (vi). A major change requires a “supplement submission and [FDA]

approval prior to distribution of the product made using the change.” Id. § 314.70(b). This

supplement is referred to as a “Prior Approval Supplement.” See In re Darvocet, 756 F.3d at 923.

       A “moderate change” is

       any change in the drug substance, drug product, production process, quality
       controls, equipment, or facilities that has a moderate potential to have an adverse
       effect on the identity, strength, quality, purity, or potency of the drug product as
       these factors may relate to the safety or effectiveness of the drug product.

21 C.F.R. § 314.70(c)(1). The process for making a moderate change is commonly called the

“changes-being-effected” process or “CBE” process. See Mensing, 564 U.S. at 614. A moderate

change generally requires a “supplement submission at least 30 days prior to distribution of the

drug product made using the change.” 21 C.F.R. § 314.70(c). The drug product with the change

may be distributed prior to FDA-approval, but only after the passage of 30 days from the FDA’s

receipt of the supplement. Id. § 314.70(c)(4). This supplement is referred to as a “Changes Being

Effected in 30 Days” supplement. See id. § 314.70(c)(3).

       However, the FDA may designate certain moderate changes that may be made upon the

FDA’s receipt of the supplement and need not await the passage of 30 days. Id. § 314.70(c)(6).

Such changes include certain changes “in the labeling to reflect newly acquired information” and



                                                 13
“changes in the methods or controls to provide increased assurance that the drug substance or drug

product will have the characteristics of identity, strength, quality, purity, or potency that it purports

or is represented to possess.” Id. § 314.70(c)(6)(i), (iii). Where the passage of 30 days is not

required, the supplement is referred to as a “Changes Being Effected” supplement.

Id. § 314.70(c)(3).

          Finally, a “minor change” is a change “in the drug substance, drug product, production

process, quality controls, equipment, or facilities that ha[s] a minimal potential to have an adverse

effect on the identity, strength, quality, purity, or potency of the drug product as these factors may

relate to the safety or effectiveness of the drug product.” Id. § 314.70(d)(1). Such a change

includes an “extension of an expiration dating period based upon full shelf life data on production

batches obtained from” an approved protocol. Id. § 314.70(d)(2)(vi). A minor change must be

“described in an annual report.” Id. § 314.70(d).

B. Impossibility Pre-emption

          The Supremacy Clause of the U.S. Constitution provides that the laws of the United States

“shall be the supreme Law of the Land . . . any Thing in the Constitution or Laws of any State to

the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2. “It is basic to this constitutional command

that all conflicting state provisions be without effect.” Maryland v. Louisiana, 451 U.S. 725, 746

(1981) (citing McCulloch v. Maryland, 17 U.S. 316, 427 (1819)). The pre-emption doctrine is

derived from the Supremacy Clause. Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 108

(1992).

          Supreme Court caselaw has recognized that state law is pre-empted under the Supremacy

Clause in three circumstances. English v. Gen. Elec. Co., 496 U.S. 72, 78 (1990). First, “Congress

can define explicitly the extent to which its enactments pre-empt state law.” Id. Second, “state law



                                                   14
is pre-empted where it regulates conduct in a field that Congress intended the Federal Government

to occupy exclusively.” Id. at 79. Third, state law is pre-empted “to the extent that it actually

conflicts with federal law . . . where it is impossible for a private party to comply with both state

and federal requirements, or where state law stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress.” Id. (citation and quotation marks

omitted). Three key Supreme Court opinions have addressed impossibility pre-emption—a subset

of conflict pre-emption—in the drug context.

    1. Wyeth v. Levine

        In Wyeth v. Levine, 555 U.S. 555, 559-60 (2009), a consumer of a brand-name drug brought

common-law negligence and strict-liability claims under Vermont law against the brand-name

drug’s manufacturer for failure to provide an adequate warning on the drug’s labeling. The

Supreme Court held that the consumer’s claims were not pre-empted because the brand-name drug

manufacturer had not shown that it was impossible to comply with both federal law and the

state-law duty to provide an adequate warning. Id. at 573. The CBE process permitted the

brand-name drug manufacturer to “unilaterally strengthen” the warning on the drug’s labeling

without waiting for FDA approval. Id. at 568, 573 (citing 21 C.F.R. § 314.70(c)). The Court

explained that it could not conclude that it was impossible for the brand-name drug manufacturer

to comply with both federal and state law “absent clear evidence that the FDA would not have

approved” a labeling change. Id. at 571. The brand-name drug manufacturer “offered no such

evidence,” and the fact that the FDA had previously approved the labeling did “not establish that

it would have prohibited such a change.” Id. at 572-73. Thus, impossibility pre-emption did not

bar the consumer’s claims against the brand-name drug manufacturer for an inadequate warning.

Id. at 573.



                                                 15
    2. PLIVA, Inc. v. Mensing

        In PLIVA, Inc. v. Mensing, 564 U.S. at 610, consumers of generic drugs brought claims

under Minnesota and Louisiana law against the generic drugs’ manufacturers for failure to provide

adequate warnings on the drugs’ labeling. Upon the generic drug manufacturers’ pre-emption

challenge at the motion-to-dismiss stage, the Supreme Court described the analysis that a court

must use when faced with an impossibility pre-emption question. “Pre-emption analysis requires

us to compare federal and state law.” Id. at 611. “The question for ‘impossibility’ is whether the

private party could independently do under federal law what state law requires of it.” Id. at 620.

“[S]tate and federal law conflict where it is impossible for a private party to comply with both state

and federal requirements.” Id. at 618 (quotation marks omitted). The Court therefore began its

analysis by identifying the state-law duties and the federal requirements for generic drug

manufacturers with respect to labeling. Id. at 611.

        As to the state-law duties, the law of Minnesota and Louisiana required “a drug

manufacturer that is or should be aware of its product’s danger to label that product in a way that

renders it reasonably safe.” Id.; see id. at 617 (“State tort law places a duty directly on all drug

manufacturers to adequately and safely label their products.”). The consumers had pled that the

generic drug manufacturers knew or should have known that long-term use of their drugs posed a

high health risk and knew or should have known that their labeling did not adequately warn of the

risk. Id. at 611. The parties agreed that, if these allegations were true, state law required the generic

drug manufacturers to use a different, safer label. Id. at 611-12. Turning to federal law, the Court

described the generic drug manufacturers’ federal duty as a “duty of ‘sameness’”: “A manufacturer

seeking generic drug approval . . . is responsible for ensuring that its warning label is the same as

the brand name’s.” Id. at 613 (“The FDA . . . tells us that it interprets its regulations to require that



                                                   16
the warning labels of a brand-name drug and its generic copy must always be the same—thus,

generic drug manufacturers have an ongoing federal duty of ‘sameness.’”) (citing 21 U.S.C.

§ 355(j)(2)(A)(v)).

       The Court then examined three proposed ways that the generic drug manufacturers could

satisfy their state-law labeling duties while also complying with federal law. See id. at 614-21.

First, the consumers argued that, as in Wyeth, the generic drug manufacturers could change their

labeling through the CBE process. Id. at 614. The Court deferred to the FDA’s position that

generic drug manufacturers cannot use the CBE process to unilaterally strengthen their labeling.

Id. at 614-15 (“The agency interprets the CBE regulation to allow changes to generic drug labels

only when a generic drug manufacturer changes its label to match an updated brand-name label or

follow the FDA’s instructions.”). The Court concluded that “the CBE process was not open to the

[generic drug manufacturers] for the sort of change required by state law.” Id. at 615. If the generic

drug manufacturers “had independently changed their labels to satisfy their state-law duty, they

would have violated federal law.” Id. at 618.

       Second, the consumers asserted that the generic drug manufacturers could satisfy their

state-law duties by using “‘Dear Doctor’ letters to send additional warnings to prescribing

physicians and other healthcare professionals.” Id. at 615. But the FDA maintained that such

letters qualified as labeling, needed to be consistent with a drug’s approved labeling, and could not

contain “substantial new warning information.” Id. “[I]f generic drug manufacturers, but not the

brand-name manufacturer, sent such letters, that would inaccurately imply a therapeutic difference

between the brand and generic drugs and thus could be impermissibly misleading.” Id. (quotation

marks omitted). The Court therefore concluded that federal law did not permit the generic drug

manufacturers to send Dear Doctor letters. Id.



                                                 17
          Third, the FDA contended that generic drug manufacturers could propose, and in fact were

required under federal law to propose, “stronger warning labels to the agency if they believed such

warnings were needed.” Id. at 616 (explaining that the FDA’s position was that “[g]eneric drug

manufacturers that become aware of safety problems must ask the agency to work toward

strengthening the label that applies to both the generic and brand-name equivalent drug”). For the

purpose of its pre-emption analysis, the Court assumed that federal law required generic drug

manufacturers “to ask for FDA assistance in convincing the brand-name manufacturer to adopt a

stronger label, so that all corresponding generic drug manufacturers could do so as well.” Id.

at 617.

          The Court, however, stated that asking the FDA for assistance “would not have satisfied

the requirements of state law.” Id. at 618. “State law demanded a safer label; it did not instruct the

[generic drug manufacturers] to communicate with the FDA about the possibility of a safer label.”

Id. at 619. Asking the FDA for assistance “might eventually” lead to a safer label that would

satisfy the state-law duty. Id. (stating that, had the generic drug manufacturers asked the FDA for

assistance, they “would have started a Mouse Trap game” that, through actions of the FDA and

the brand-name drug manufacturer, “eventually led to a better label”). But the Court rejected the

proposition that pre-emption analysis should take into account the possible actions of third parties

or the federal government. Id. at 620. Such an approach would “render conflict pre-emption

largely meaningless.” Id. at 620-21. “[W]hen a party cannot satisfy its state duties without the

Federal Government’s special permission and assistance, which is dependent on the exercise of

judgment by a federal agency, that party cannot independently satisfy those state duties for

pre-emption purposes.” Id. at 623-24. The Court ruled that impossibility pre-emption barred the

consumers’ claims because the generic drug manufacturers could not independently “comply with



                                                 18
both their state-law duty to change the label and their federal-law duty to keep the label the same.”

Id. at 618 (“We find impossibility here. It was not lawful under federal law for the [generic drug

manufacturers] to do what state law required of them.”).

   3. Mutual Pharmaceutical Co. v. Bartlett

       In Mutual Pharmaceutical Co. v. Bartlett, 570 U.S. at 475, a consumer of a generic drug

brought a design-defect claim under New Hampshire law against the generic drug’s manufacturer.

Upon the generic drug manufacturer’s pre-emption challenge, the Supreme Court began its

analysis, as it has in Mensing, with an identification of the relevant state and federal duties.

Id. at 480. The Court explained that New Hampshire law required manufacturers “to ensure that

the products they design, manufacture, and sell are not unreasonably dangerous.” Id. at 482

(quotation marks omitted). A “drug’s safety is evaluated by reference to both its chemical

properties and the adequacy of its warnings.” Id. at 475. Therefore, the state-law duty could “be

satisfied either by changing a drug’s design or by changing its label.” Id. at 482.

       The Court then stated that federal law prohibited the generic drug manufacturer from

changing its drug’s design and from changing its labeling. See id. at 482-86. Redesigning the drug

was not possible under federal law because a generic drug is required “to have the same active

ingredients, route of administration, dosage form, strength, and labeling as the brand-name drug

on which it is based.” Id. at 483-84 (citing 21 U.S.C. § 355(j)(2)(A)(ii)-(v)). Redesigning also was

not possible as a matter of “basic chemistry” because the drug at issue was “chemically incapable

of being redesigned” due to its simple composition. Id. at 475, 484. As the Court held in Mensing,

federal law prevented the generic drug manufacturer from independently changing the drug’s

labeling. Id. at 475, 486 (citing Mensing, 564 U.S. at 617). Thus, it was impossible under federal

law for the generic drug manufacturer to satisfy its state-law duty. Id. at 486 (explaining that



                                                 19
federal law prohibited the generic drug manufacturer “from taking the remedial action required to

avoid liability under New Hampshire law”); see also id. at 475 (“[S]tate law imposed a duty on

[the generic drug manufacturer] not to comply with federal law.” (emphasis in original)).

       The Supreme Court rejected the First Circuit Court of Appeals’ ruling below that the

generic drug manufacturer could comply with both federal and state law by removing the drug

from the market. Id. at 479. The Supreme Court stated that the option to stop selling a product

was “no solution” to the existence of a conflict between state and federal law. Id. at 475. Adopting

the “stop-selling rationale would render impossibility pre-emption a dead letter and work a

revolution in this Court’s pre-emption case law.” Id.; see id. at 488 (“We reject this ‘stop-selling’

rationale as incompatible with out pre-emption jurisprudence. . . . In every instance in which the

Court has found impossibility pre-emption, the ‘direct conflict’ between federal- and state-law

duties could easily have been avoided if the regulated actor had simply ceased acting.”).

Pre-emption caselaw presumes “that an actor seeking to satisfy both his federal- and state-law

obligations is not required to cease acting altogether in order to avoid liability.” Id. at 488. The

Court held that impossibility pre-emption barred the consumer’s design-defect claim against the

generic drug manufacturer. Id. at 486-87.

   4. Application of Mensing and Bartlett

       Courts routinely apply Mensing and Bartlett to find that claims against generic drug

manufacturers are pre-empted, regardless of how plaintiffs style those claims. In Guarino v.

Wyeth, LLC, 719 F.3d 1245, 1247 (11th Cir. 2013), for example, a plaintiff brought claims against

a generic drug manufacturer for negligence, strict liability, breach of warranty, misrepresentation,

and fraud. She argued that her claims were not pre-empted under Mensing because they were not

based on inadequate labeling, but rather on a failure to communicate with medical providers about



                                                 20
a labeling change. Id. at 1248. The Eleventh Circuit Court of Appeals determined that the claims

were pre-empted because their “gravamen” was that the generic drug manufacturer “failed to

adequately warn medical providers of the risks associated with long-term use” of the generic drug.

Id. at 1247, 1249 (“Because each of [the plaintiff’s] claims . . . is premised upon an allegedly

inadequate warning, they are all preempted by federal law.”). The court rejected the plaintiff’s

“attempt to elude Mensing by clothing her allegations as ‘failure-to-communicate’ claims rather

than failure-to-warn claims.” Id. at 1249. The court explained that, “[n]o matter the garb” in which

the plaintiff presented her claims, they were “at bottom” allegations that the generic drug

manufacturer failed to warn of the dangers of long-term use of the generic drug. Id.

       Similarly, in Moretti v. Mutual Pharmaceutical Co., 852 F Supp. 2d 1114, 1114-15

(D. Minn. 2012), aff’d, 518 F. App’x 486 (8th Cir. 2013), a plaintiff brought claims against generic

drug manufacturers for negligence, misrepresentation, fraud, infliction of emotional distress, and

violation of state consumer protection statutes. She argued that her claims were not pre-empted

because they were based on the generic drug manufacturers providing false information about a

generic drug, concealing safety information, and failing to conduct and report the results of

post-marketing surveillance. Id. at 1117-18.      The district court held that the claims were

pre-empted and stated that it was “not persuaded” by the plaintiff’s attempt to differentiate her

claims from Mensing. Id. at 1118-19. “Despite the different ‘labels’ given these claims, the

essence of these claims is that important safety information as to [the generic drug] was not

disseminated, or made clear, to the public or to the medical community.” Id. at 1118.

       Many other courts have likewise rejected attempts by plaintiffs to avoid pre-emption under

Mensing and Bartlett through the characterization of their claims against generic drug

manufacturers. See, e.g., Strayhorn v. Wyeth Pharms., Inc., 737 F.3d 378, 391 (6th Cir. 2013)



                                                21
(explaining that circuit courts “have interpreted Mensing to broadly preempt claims that are, at

their core, claims that the generic manufacturer failed to provide additional warnings”); Demahy

v. Schwarz Pharma, Inc., 702 F.3d 177, 186 (5th Cir. 2012) (“Post-Mensing, . . . a seeming

majority of federal district courts to consider other state-law tort claims have found them to be

preempted based on the fact that the plaintiffs’ claims are failure-to-warn claims under different

names.”); Tsavaris v. Pfizer, Inc., 154 F. Supp. 3d 1327, 1338 (S.D. Fla. 2016) (“Plaintiff is

pleading a failure to warn claim under the guise of a negligent misrepresentation claim.”);

Gardley-Starks v. Pfizer, Inc., 917 F. Supp. 2d 597, 607 (N.D. Miss. 2013) (“[N]o matter how

Plaintiff styles her theories of recovery, her claims ultimately relate to the Generic Defendants’

alleged failure to warn about the side effect of [the generic drug]. Therefore, all theories will be

analyzed together under the umbrella of a failure to warn claim under Mississippi law.”).

C. The Generic Manufacturer Defendants’ Motion to Dismiss

        The Generic Manufacturer Defendants contend that all of the claims against them in all

three Master Complaints are pre-empted and must be dismissed. The Plaintiffs maintain that none

of their claims are pre-empted. The Court now analyzes the Plaintiffs’ claims against the Generic

Manufacturer Defendants and the parties’ arguments regarding those claims.

    1. Claims for Failure to Warn Consumers Through the FDA

        The Plaintiffs pled claims against the Generic Manufacturer Defendants for failure to warn

consumers through the FDA in Count V of the AMPIC and in 51 counts in the MMC.9 The

Plaintiffs allege in these counts that the Generic Manufacturer Defendants breached state-law




9
 MMC Counts 199, 203, 210, 214, 218, 227, 240, 244, 251, 255, 259, 266, 279, 283, 290, 294, 298, 305, 318, 325,
332, 336, 340, 347, 360, 364, 371, 375, 379, 386, 399, 409, 413, 417, 424, 473, 480, 505, 509, 522, 535, 548, 552,
562, 569, 582, 595, 599, 609, 616, and 629.

                                                       22
duties to convey warnings to the FDA of the dangers of ranitidine products when those warnings

could have reached consumers. See, e.g., AMPIC ¶¶ 1407-08, 1412.

       The Generic Manufacturer Defendants contend that these claims are pre-empted for two

reasons. DE 3105 at 14, 37-38. Firstly, they argue that the claims are pre-empted under Mensing

because the relevant state-law duty is the duty to warn consumers, and the Generic Manufacturer

Defendants could not satisfy that duty independently while complying with federal law. Id.

at 14-20; DE 3422 at 16-18. Secondly, the claims are pre-empted under 21 U.S.C. § 337(a) and

binding legal precedent because they seek to enforce FDCA requirements on drug manufacturers

to report to the FDA, and only the United States may enforce such requirements. DE 3105 at 20-22;

DE 3422 at 20-22. The Plaintiffs respond that their claims are not pre-empted because they seek

to enforce traditional state-law duties to warn that manufacturers owe to consumers and because

the Generic Manufacturer Defendants could satisfy these duties independently while complying

with federal law. DE 3326 at 27-38.

       In the Court’s Order Granting in Part and Denying in Part the Branded Defendants’ Rule 12

Partial Motion to Dismiss Plaintiffs’ Three Master Complaints as Preempted by Federal Law filed

on June 30, 2021, at docket entry 3715, the Court concluded that the Plaintiffs’ claims for failure

to warn consumers through the FDA against the Brand Manufacturer Defendants are pre-empted

under Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. at 348-53, for the reasons that the

Eleventh Circuit Court of Appeals outlined in Mink v. Smith & Nephew, Inc., 860 F.3d at 1330.

For the same reasons given in that Order, the Plaintiffs’ claims that the Generic Manufacturer

Defendants failed to warn consumers through the FDA are pre-empted and therefore are dismissed.

The Court need not reach the Generic Manufacturer Defendants’ alternative argument that the

claims are pre-empted under Mensing.



                                                23
   2. Claims for Failure to Warn and Negligence

       Turning to the Plaintiffs’ failure-to-warn and negligence claims against the Generic

Manufacturer Defendants, the Court (a) describes the Plaintiffs’ factual allegations with respect to

ranitidine, (b) explains the specific legal claims, (c) outlines the parties’ pre-emption arguments as

to the claims, and then (d) evaluates the issues to reach a ruling.

       a. Factual Allegations

       The Plaintiffs allege that ranitidine is a highly unstable molecule that contains the

ingredients needed to form NDMA, that is, nitroso (N) and dimethylamine (DMA). AMPIC

¶¶ 343, 364, 1989. As the ranitidine molecule degrades, parts of it break off and combine to

produce NDMA. Id. ¶¶ 344, 347. Degradation occurs in two main ways. Id. ¶ 935.

       Firstly, ranitidine degrades in the stomach and other organs of the human body. Id. ¶ 346.

It degrades when exposed to fluids in the digestive system, particularly when accompanied by

nitrites, which are chemicals commonly found in heartburn-inducing foods such as tacos and pizza.

Id. ¶¶ 347, 373, 376-77. Ranitidine also degrades when it interacts with DDAH-1, an enzyme that

is naturally present in organs such as the kidneys, liver, and bladder. Id. ¶¶ 378, 383-84.

       Secondly, ranitidine degrades outside of the human body. Id. ¶¶ 6, 346. This degradation

occurs over time when ranitidine is kept under “normal” conditions and stored “at room

temperature.” Id. ¶¶ 6, 339, 346, 389-90. But the rate of degradation increases if ranitidine is

exposed to heat and/or humidity. Id. ¶¶ 6, 346, 389.

       NDMA is “a well-known potent carcinogen” that is used to induce cancerous tumors in

animals during laboratory experiments and that has no medicinal purpose. Id. ¶¶ 3, 274. There is

no recommended daily dose of NDMA; the ideal level of exposure is zero. Id. ¶ 4. The FDA has

set the acceptable daily intake level for NDMA at 96 nanograms, which would increase the risk of



                                                 24
developing cancer by 0.001% over the course of a lifetime. Id. ¶¶ 4, 302. A “single pill of ranitidine

can contain quantities of NDMA that are hundreds, if not thousands, of times higher than the

allowable limit.” Id. ¶ 4.

        The Generic Manufacturer Defendants either knew or should have known decades earlier

that ingesting ranitidine exposes consumers to excessive and unsafe levels of NDMA. Id. ¶¶ 2,

951-52, 1956. They “knew that ranitidine had an inherent risk of degrading into NDMA because

it has both a nitroso (N) and dimethylamine (DMA), which are all the ingredients needed to form

NDMA.” Id. ¶¶ 1957, 1989. Also, federal law requires drug manufacturers to conduct stability

testing on their products to assess drug stability and to determine appropriate storage conditions

and expiration dates. Id. ¶¶ 413-16 (citing 21 C.F.R. §§ 211.137, .166). “Simple, widely available

and cost-effective tests” would have reveled degradation and NDMA accumulation in ranitidine

products. Id. ¶¶ 937-39, 1956. Additionally, research conducted before Zantac entered the market

revealed elevated levels of NDMA in ranitidine when it was properly tested. Id. ¶ 405. The Generic

Manufacturer Defendants knew or should have known about this research because it was published

in medical literature. Id. ¶¶ 405, 407.

       b. Legal Claims

       Aside from the claims for failure to warn consumers through the FDA (addressed above),

and the unjust-enrichment, derivative, and ELC claims (addressed below), the Plaintiffs’ claims

against the Generic Manufacturer Defendants are of two types: failure to warn consumers through

accurate expiration dates and negligence.

           i. Failure to Warn

       The Plaintiffs, in the AMPIC, bring against the Generic Manufacturer Defendants Count

III (Strict Products Liability—Failure to Warn Through Proper Expiration Dates) under the laws



                                                 25
of 46 jurisdictions; Count IV (Negligence—Failure to Warn Through Proper Expiration Dates)

under the laws of 48 jurisdictions; and Count VII (Strict Products Liability—Design Defect Due

to Improper Expiration Dates) under the laws of 46 jurisdictions. Although Count VII is brought

under design-defect law, the Court refers to the count as raising a failure-to-warn claim because it,

like Counts III and IV, is premised on the Generic Manufacturer Defendants’ failure to warn

consumers through accurate expiration dates. See, e.g., id. ¶ 1749 (“Generic Manufacturer

Defendants had a duty to provide proper warnings to ensure their ranitidine-containing products

did not cause users and consumers to suffer from unreasonable and dangerous risks.”); id. ¶ 1767

(“The warnings included on each ranitidine-containing product were inadequate because the

expiration date improperly instructed Plaintiffs that ranitidine-containing products were safe when

consumed long after manufacture, when in fact the products degraded into NDMA over time.”);

cf. Bartlett, 570 U.S. at 482 (giving New Hampshire as an example of a state where design-defect

law “can be satisfied either by changing a drug’s design or by changing its labeling”). The

Plaintiffs also bring claims against the Generic Manufacturer Defendants for failure to warn

through accurate expiration dates in the MMC. 10

        These failure-to-warn claims are based on the Plaintiffs’ allegations that ranitidine

degrades to form NDMA over time. AMPIC ¶¶ 936-38. The Plaintiffs allege that they would have

ingested less NDMA had they consumed ranitidine shortly after it had been manufactured. Id.

¶¶ 935, 937. “[R]anitidine-containing products had expiration dating periods of one or two years,

allowing accumulation of more and more unsafe levels of NDMA.” Id. ¶ 938. “A much shorter



10
   MMC Counts 195, 198, 202, 206, 209, 213, 217, 221, 226, 230, 233, 236, 239, 243, 247, 250, 254, 258, 262, 265,
269, 272, 275, 278, 282, 286, 289, 293, 297, 301, 304, 308, 311, 314, 317, 321, 324, 328, 331, 335, 339, 343, 346,
350, 353, 356, 359, 363, 367, 370, 374, 378, 382, 385, 389, 392, 395, 398, 402, 405, 408, 412, 416, 420, 423, 427,
472, 476, 479, 483, 486, 489, 492, 495, 498, 501, 504, 508, 512, 515, 518, 521, 525, 528, 531, 534, 538, 541, 544,
547, 551, 555, 558, 561, 565, 568, 572, 575, 578, 581, 585, 588, 591, 594, 598, 602, 605, 608, 612, 615, 619, 622,
625, 628, 632, 635, and 638.

                                                       26
period of a matter of months would have ensured that ranitidine contained far lower levels of

NDMA when consumed.” 11 Id. Generic drug products need not use the same expiration dates as

their brand-name equivalent drugs. Id. ¶¶ 436-37 (citing 21 C.F.R. § 314.94(a)(8)(iv)).

        The Plaintiffs further allege that the Generic Manufacturer Defendants had a duty under

state law “to provide proper warnings to ensure their ranitidine-containing products did not cause

users and consumers to suffer from unreasonable and dangerous risks” or, stated more simply, a

duty “to warn of the risks associated with the use of ranitidine.” Id. ¶¶ 944, 946-47. The Plaintiffs

concede that a shorter expiration date would not warn consumers that ranitidine may cause cancer.

6/4/21 Hearing Tr. at 170 (“I absolutely concede that an expiration date by itself would not warn

the consumer of the risk of cancer, of course that is true.”). The Plaintiffs, however, maintain that

an expiration date is a warning of a risk; it is a warning not to consume a product after the

expiration date and that the product is not safe to consume after that date, albeit without an

explanation as to why. Id. at 164 (referring to an expiration date as a “warning when a consumer

should not continue to take the product” and acknowledging that “it doesn’t provide the

explanation behind it”); 6/7/21 Hearing Tr. at 12-13 (“I do think [an expiration date] is a warning

of danger. It is saying there is a risk if you consume it after this date. It is not telling you what the

risk is, it is not being specific. . . . I think an expiration date would go a long way to alerting generic

consumers of the dangers associated with Ranitidine . . . .”).

        The Plaintiffs allege that the Generic Manufacturer Defendants breached their duty to warn

by failing to shorten their ranitidine products’ expiration dates. AMPIC ¶ 965. Had ranitidine

products contained shorter expiration dates, “Plaintiffs or their doctors would have heeded these


11
   During the June 3rd Hearing, the Plaintiffs explained their allegation that expiration dates should have been “a
matter of months.” The Plaintiffs took the position that an accurate expiration date would be “around” “one to two
months” after a ranitidine product is manufactured, although the date should more precisely be identified at a later
stage of this litigation. 6/3/21 Hearing Tr. at 28, 37-38.

                                                        27
warnings,” “would not have consumed the volume of NDMA they ultimately did, and would not

have been harmed by NDMA.” Id. ¶ 966.

             ii. Negligence

        The Plaintiffs bring three categories of negligence claims against the Generic Manufacturer

Defendants. First, the Plaintiffs bring AMPIC Count IX (Negligent Product Containers) under the

laws of 52 jurisdictions against those Generic Manufacturer Defendants that made ranitidine in the

form of pills. The Plaintiffs also bring claims against the Generic Manufacturer Defendants for

negligent product containers in the MMC. 12

        These counts are based on the Plaintiffs’ allegations that ranitidine degrades to form

NDMA over time and degrades more rapidly when exposed to humidity. Id. ¶¶ 1988, 1990-91.

The Plaintiffs allege that the ranitidine products they consumed “had excessive levels of NDMA

in part because they were subjected to high levels of humidity and were stored for a long period

of time (often in humid locations such as bathrooms).” Id. ¶ 1990. “Pill bottles with large numbers

of units of ranitidine are likely to be stored for long periods by consumers after the seal is broken.

This exposes the remaining units to humidity over time, which produces NDMA.” Id. ¶ 1991. The

ranitidine pills that the Plaintiffs consumed would have had lower levels of NDMA (1) had there

been fewer pills in each bottle, as the product would have been fully consumed more quickly and

exposed to humidity for a shorter period of time; and (2) had the pills been packaged “in a blister

pack or similar individually packaged container,” which would have protected the pills from




12
   MMC Counts 196, 200, 204, 207, 211, 215, 219, 224, 228, 231, 234, 237, 241, 245, 248, 252, 256, 260, 263, 267,
270, 273, 276, 280, 284, 287, 291, 295, 299, 302, 306, 309, 312, 315, 319, 322, 326, 329, 333, 337, 341, 344, 348,
351, 354, 357, 361, 365, 368, 372, 376, 380, 383, 387, 390, 393, 396, 400, 403, 406, 410, 414, 418, 421, 425, 428,
474, 477, 481, 484, 487, 490, 493, 496, 499, 502, 506, 510, 513, 516, 519, 523, 526, 529, 532, 536, 539, 542, 545,
549, 553, 556, 559, 563, 566, 570, 573, 576, 579, 583, 586, 589, 592, 596, 600, 603, 606, 610, 613, 617, 620, 623,
626, 630, 633, 636, and 639.

                                                       28
exposure to humidity. Id. ¶ 1992. Generic drug products need not use the same packaging as their

brand-name equivalent drugs. Id. ¶¶ 1993-94 (citing an FDA guidance manual).

        The Plaintiffs also allege that the Generic Manufacturer Defendants had a duty under state

law “to exercise reasonable care in choosing and making the containers for [their] products.”

Id. ¶ 2000. They breached this duty of care “by failing to utilize containers that would minimize

the NDMA produced in [their] ranitidine-containing products.” Id. ¶ 2001. As a result, “excessive

levels of NDMA built up in the ranitidine-containing products,” and “[t]hese high levels of NDMA

caused Plaintiffs’ injuries.” Id. ¶ 2002.

        Second, the Plaintiffs bring AMPIC Count XI (Negligent Storage and Transportation)

under the laws of 52 jurisdictions. The Plaintiffs further bring claims against the Generic

Manufacturer Defendants for negligent storage and transportation in the MMC. 13

        These counts are based on the Plaintiffs’ allegations that ranitidine degrades to form

NDMA more rapidly when exposed to heat and humidity. Id. ¶¶ 2436, 2439, 2442. The Plaintiffs

allege that some Generic Manufacturer Defendants stored active pharmaceutical ingredients

(“API”) (ingredients for the finished ranitidine products) in their facilities. Id. ¶ 2445. They also

stored finished ranitidine products in their facilities and transported the finished products to

distributor warehouses. Id. ¶ 2444. The Generic Manufacturer Defendants failed to ensure that

API and finished ranitidine products were stored and transported safely and were not exposed to

excessive heat and humidity. Id. ¶¶ 2447-49, 2451, 2455. In addition, they shipped ranitidine

products through the United States Postal Service or large common carriers such as FedEx and



13
   MMC Counts 197, 201, 205, 208, 212, 216, 220, 225, 229, 232, 235, 238, 242, 246, 249, 253, 257, 261, 264, 268,
271, 274, 277, 281, 285, 288, 292, 296, 300, 303, 307, 310, 313, 316, 320, 323, 327, 330, 334, 338, 342, 345, 349,
352, 355, 358, 362, 366, 369, 373, 377, 381, 384, 388, 391, 394, 397, 401, 404, 407, 411, 415, 419, 422, 426, 429,
475, 478, 482, 485, 488, 491, 494, 497, 500, 503, 507, 511, 514, 517, 520, 524, 527, 530, 533, 537, 540, 543, 546,
550, 554, 557, 560, 564, 567, 571, 574, 577, 580, 584, 587, 590, 593, 597, 601, 604, 607, 611, 614, 618, 621, 624,
627, 631, 634, 637, and 640.

                                                       29
UPS, which did not guarantee controlled temperature or humidity. Id. ¶ 2450. As a result, both

API and finished ranitidine products were “systematically” subjected to excessive heat and/or

humidity. Id. ¶¶ 2446, 2450, 2455.

       The Plaintiffs further allege that the Generic Manufacturer Defendants had a duty under

state law “to exercise reasonable care in transporting and storing” API and finished ranitidine

products. Id. ¶¶ 2453, 2461. They breached this duty of care “by failing to implement or enforce

policies to ensure ranitidine-containing products and ranitidine API remained free from excessive

heat and humidity” during storage and transportation. Id. ¶¶ 2451, 2462. As such, “excessive

levels of NDMA built up in the ranitidine-containing products,” and “[t]hese high levels of NDMA

caused Plaintiffs’ injuries.” Id. ¶ 2463.

       Third, the Plaintiffs bring AMPIC Count VIII (Negligent Failure to Test) under Kansas

and Texas law. These claims are not raised in the MMC. The Plaintiffs allege that “widely

available, cost-effective, industry-standard” testing methods would have revealed that ranitidine

degrades into NDMA. Id. ¶¶ 1952, 1954-55. The Generic Manufacturer Defendants had a duty

under state law “to exercise reasonable care in testing of ranitidine-containing products to ensure

the products were not unreasonably dangerous to consumers and users.” Id. ¶¶ 1973, 1979. They

breached this duty of care when they “did not use widely available tests to detect NDMA.” Id.

¶¶ 1962, 1976, 1982. Plaintiffs were injured as a result of the Generic Manufacturer Defendants’

“failure to undertake to provide an adequate warning of the risks of ranitidine-containing

products.” Id. ¶¶ 1977, 1983.

       c. The Parties’ Arguments

       The Generic Manufacturer Defendants argue that the failure-to-warn and negligence claims

brought against them are pre-empted under Mensing and Bartlett. DE 3105 at 14. The legal duties



                                                30
for these state-law causes of action are the duty to adequately warn of risks and the duty to use

reasonable care. Id. at 22-28, 33-37.                  The Generic Manufacturer Defendants could not

independently satisfy those duties while complying with federal law. Id. at 12. State law would

require them to redesign or re-label ranitidine products, which they could not do under their federal

duty of sameness. Id. at 8, 12, 14. They were not required to stop selling the products in order to

comply with both federal and state law. Id. at 14. Thus, the failure-to-warn and negligence claims

are pre-empted.

         The Plaintiffs assert that the claims are not pre-empted. See DE 3326. The Plaintiffs

concede that the legal duties for failure-to-warn and negligence causes of action, stated at a “high

level of generality,” required the Generic Manufacturer Defendants to do things with respect to

ranitidine that they could not independently do under federal law. 14 6/4/21 Hearing Tr. at 148, 164,

170-71. But, the Plaintiffs maintain that the “general” duties for the causes of action have within

them many narrower and more specific “sub-duties.” Id. at 148 (arguing that, under a common-law

duty phrased “[a]t a high level of generality,” “there may well be 17 different duties imposed by

the common law”); id. at 202 (asserting that “state common law typically announces the duty at a

high level of generality and then basically creates different sub duties for the specific facts and

circumstances”). A ranitidine manufacturer’s duty to warn includes within it a duty to warn of the

cancer risk that ranitidine poses and a duty to warn through an accurate expiration date. Id. at 148

(arguing that a ranitidine manufacturer has “a duty to warn that the drug causes cancer, and a duty

to warn of the proper expiration date”); id. at 170-71 (asserting that, “because the common law is


14
   The Plaintiffs acknowledge, for example, that the duty to warn requires warnings that the Generic Drug
Manufacturers could not give under federal law. 6/4/21 Hearing Tr. at 169 (explaining that “state law would also
require the generics to do more, it would require them to add a cancer warning, but we cannot plead that against them
because of preemption”); id. at 194 (stating that “we recognize that the common law is broader than all of the things
that the generics could actually do”); 6/7/21 Hearing Tr. at 3-4 (“It is true that separately, under state law and behaving
as a reasonably prudent manufacturer would, state law would impose a duty also to warn about cancer risk, but only
the brands could satisfy that duty. We fully acknowledge that the generics could not.”).

                                                           31
stated at a high level of generality,” the duty to warn under Alabama law “actually imposes at least

two duties on manufacturers”). Similarly, a ranitidine manufacturer’s duty to use reasonable care

includes within it duties to properly package ranitidine and to properly store and transport

ranitidine. 6/7/21 Hearing Tr. at 4-5 (asserting that the duty to “behave as a reasonably prudent

manufacturer would under the circumstances . . . is going to impose a lot of sub duties”); id. at 9-10

(arguing that state negligence law “imposes multiple different requirements on manufacturers of

products, . . . a requirement to properly store and transport your drug, a requirement to put it in

proper packaging”).

       The Plaintiffs argue that a legal claim may be premised on a breach of any one of these

“sub-duties.” 6/4/21 Hearing Tr. at 148 (arguing that “a failure to perform any one of [the

sub-duties] is sufficient to support the element of breach for the cause of action”); 6/7/21 Hearing

Tr. at 11 (asserting that “any one breach is enough to support a Plaintiff verdict”). The Plaintiffs

have brought claims against the Generic Manufacturer Defendants only for failing to do those

things that they could do independently while complying with federal law, that is, only for

breaching those “sub-duties” that they could have satisfied under federal law. DE 3326 at 7-8,

13-20. According to the Plaintiffs, those claims are not pre-empted. 6/4/21 Hearing Tr. at 149

(“The entire cause of action for negligence does not fall to preemption just because one theory is

foreclosed . . . .”); id. at 204 (“Plaintiff[s] get[] to choose the theories of recovery that they are

going to pursue, and preemption doesn’t change that.”).

       The Generic Manufacturer Defendants characterize the Plaintiffs’ approach as asking the

Court to “prune away,” “blue pencil,” or “alter[] requirements of state-law causes of action” to

“invent” “customize[d] tort claims that escape federal preemption.” DE 3422 at 5-6; see also

6/4/21 Hearing Tr. at 139-40. The Generic Manufacturer Defendants argue that Mensing and



                                                 32
Bartlett foreclose such an approach because the Supreme Court held in each case that an entire

state cause of action was pre-empted when generic drug manufacturers could not satisfy the legal

duty at issue. DE 3422 at 6-8; 6/4/21 Hearing Tr. at 128, 157.

       d. Analysis and Conclusion

           i. Duties Versus “Sub-duties”

       Consistent with Mensing and Bartlett, the Court must compare the state-law duties for the

failure-to-warn and negligence claims to the relevant federal duties and, through such a

comparison, determine whether the claims are pre-empted. The Court undertakes such an analysis

below in subsection (ii). Before undertaking that analysis, however, the Court first addresses the

Plaintiffs’ argument regarding “sub-duties.”

       The Plaintiffs contend that, although they have brought failure-to-warn claims, the relevant

state-law duty for pre-emption purposes is not the duty to warn of known risks. They similarly

contend that, although they have brought various negligence claims, the relevant state-law duty

for pre-emption purposes is not the duty to use reasonable care. The Plaintiffs argue that the Court

should not base its pre-emption analysis on these “high level,” commonly known duties; rather,

the “sub-duties” that fall within the broader duties should control the Court’s analysis.

       The Plaintiffs provide no authority for the proposition that their proffered “sub-duties” are,

in fact, duties. In the Court’s experience, there is no such tort as “Negligent Choosing and Making

of Containers” or “Negligent Transporting and Storing of Products.”            Instead, a failure to

reasonably package a product or a failure to reasonably transport a product are merely fact patterns

that would permit a plaintiff to bring the tort of ordinary negligence. In other words, the failure to

properly package a product or the failure to properly transport a product are theories of breach, not

independent duties.



                                                 33
       The Court provided the Plaintiffs with an opportunity to identify authority for the

proposition that their proffered “sub-duties” are independent legal duties. At docket entry 3517

the Court required the Plaintiffs to file a supplement to their Response to the Generic Manufacturer

Defendants’ Motion to Dismiss. The Court identified representative state-law “sub-duties” pled

in the AMPIC and asked the Plaintiffs to provide authority for the existence of those duties under

state law. Their supplement confirmed the Court’s preliminary conclusion—that the “sub-duties”

the Plaintiffs allege actually are theories of breach—because they cited to examples of cases with

fact patterns involving, for example, product containers. DE 3525. The Plaintiffs also cited to state

pattern jury instructions, but the cited jury instructions were for routine failure-to-warn and

ordinary negligence causes of action. See, e.g., Ala. Pattern Jury Instr. Civ. 32.16 (“Negligence is

the failure to use reasonable care to prevent harm to others.            A (manufacturer/supplier/

distributor/seller) is negligent when it either does something that a reasonably prudent

(manufacturer/supplier/distributor/seller) would not do in a similar situation, or it fails to do

something that a reasonably prudent (manufacturer/supplier/distributor/seller) would have done in

a similar situation.”). The Plaintiffs’ proffered jury instructions contained no discussion of

“sub-duties.”

       Of course, courts and attorneys alike may commonly refer, in the colloquial sense, to a

particular fact pattern underpinning a theory of breach as a “duty,” such as the duty to clean up a

puddle of liquid in a store aisle or the duty to keep a sidewalk in good repair. But the actual duty

under state law is the duty to use reasonable care, not the duty to clean up dangerous puddles or to

keep sidewalks in good repair. Normally, the distinction between an actual legal duty and a

specific theory of breach may not matter, but under Mensing and Bartlett the precise duty does




                                                 34
matter. Even the Plaintiffs, during the Hearings, comingled the concept of “sub-duties” with fact

patterns forming a theory of breach:

              Applying that high-level standard to the particular facts and circumstances
       of any individual case, there may well be 17 different duties imposed by the
       common law . . . . To name but a few common law duties that would apply to a
       reasonably prudent manufacturer of Ranitidine, it had a duty to warn that the drug
       causes cancer, and a duty to warn of the proper expiration date, and a duty to
       redesign the molecule to make it safer.

               It is true enough that the generics could not perform two of those duties
       consistent with Federal law, but the crucial point is that a failure to perform any
       one of them is sufficient to support the element of breach for the cause of action
       in negligence.

6/4/21 Hearing Tr. at 148 (emphasis added).

       The Court rejects the Plaintiffs’ theory that “sub-duties” are cognizable (and divisible)

legal duties, let alone the duties to be used for comparison in federal pre-emption analysis. While

“sub-duties” may have their place in a plaintiff’s strategic approach to litigating a case, they do

not fit within the required paradigm for pre-emption analysis. The Court, therefore, does not rely

upon the Plaintiffs’ proffered “sub-duties” to conduct its pre-emption analysis.

           ii. Comparison of State and Federal Duties

       Having rejected the notion that the Court should base its pre-emption analysis on

“sub-duties,” the Court conducts its analysis by identifying the proper state-law duties for the

causes of action that the Plaintiffs pled, identifying the relevant federal duty, and then comparing

the state and federal duties to determine whether a conflict exists. See Mensing, 564 U.S. at 611

(“Pre-emption analysis requires us to compare federal and state law.”). Identifying a generic drug

manufacturer’s federal duty is straightforward because the Supreme Court described that duty in

both Mensing and Bartlett. A generic drug manufacturer’s duty under federal law is a duty of

sameness, meaning that the manufacturer must ensure that its generic drug is the same as the



                                                35
brand-name equivalent drug in key respects. Bartlett, 570 U.S. at 477; Mensing, 564 U.S. at 613.

Thus, a generic drug’s chemical composition and labeling must be the same as the brand-name

equivalent drug. Bartlett, 570 U.S. at 483-86; Mensing, 564 U.S. at 613.

       In identifying the appropriate state-law duties, the Fourth Circuit Court of Appeals’

decision in Drager v. PLIVA USA, Inc., 741 F.3d 470 (4th Cir. 2014), is instructive. In that case,

a consumer of a generic drug brought claims against the drug’s manufacturer under Maryland law

for, among other things, negligent testing, inspection, and post-market surveillance. Id. at 473,

476. The consumer argued that these claims were not pre-empted under Mensing because they

were “premised on independent Maryland duties unrelated to labeling.” Id. at 476. The Fourth

Circuit stated that it was “not clear that Maryland law recognizes specific causes of action for

negligent testing, inspection, and surveillance” and construed the alleged negligent acts as “in

actuality merely a particular act or omission in an overall negligent sale.” Id. at 477. “Divorced

from the context of an eventual sale to the consumer, [the generic drug manufacturer] could not

owe any duty to that consumer to perform any testing or inspection on its product, and there could

therefore be no cause of action for negligence.” Id. The court identified the state-law duty at issue

as the “general duty” for a negligence claim in the products-liability context—the duty to protect

consumers from injury—and held that the consumer’s negligence claims were pre-empted because

it was “clear that a generic drug manufacturer whose product is unreasonably dangerous as sold

could not satisfy that duty without changing its warnings, changing its formulation, exiting the

market, or accepting tort liability.” Id. at 476-77.

       As in Drager, where there was no specific cause of action for negligent testing, there are

no specific causes of action for failure to warn through proper expiration dates, negligent product

containers, negligent storage and transportation, or negligent failure to test. In fact, the Plaintiffs



                                                  36
concede that their claims based on expiration dates are failure-to-warn claims and that there is no

separate state-law cause of action specific to failing to warn through expiration dates. 6/4/21

Hearing Tr. at 181 (“We are not trying to redefine any of the causes of action, we are not trying to

say that the common law says there is such a granular cause of action that it is titled failure to have

an adequate expiration date. It is still going to be just the general common law failure to warn

. . . .”). The Plaintiffs also concede that their negligence-based counts raise ordinary negligence

claims. Id. at 178 (stating that “this is just a negligence claim”). Therefore, as in Drager, this

Court must analyze the Plaintiffs’ claims for pre-emption purposes using the legal duties for

failure-to-warn and negligence causes of action.

        With respect to the Plaintiffs’ failure-to-warn claims, the Generic Manufacturer

Defendants’ legal duty is “to warn of the risks associated with the use of ranitidine.” See AMPIC

¶¶ 994, 946, 1160, 1162, 1746, 1748. States refer to this duty in different ways. See, e.g., id. ¶ 964

(“Under Alabama law, a manufacturer has the duty to provide an adequate warning to consumers

of a product’s danger when used in its intended manner.”); id. ¶ 972 (“Under Arizona [law,]

manufacturers have a duty to adequately warn of a particular risk that was known or knowable in

light of the generally recognized and prevailing best scientific and medical knowledge available

at the time of manufacture and distribution.”); id. ¶ 984 (“Under Colorado law, a manufacturer has

the duty to provide adequate warnings or instructions for use that adequately inform the user of

any specific risk of harm that may be involved in any intended or reasonably expected use.”). But

the Plaintiffs have not argued that the way in which any particular state refers to its duty to warn

should impact the Court’s pre-emption analysis. In other words, the Plaintiffs have not argued that

this Court must undertake a state-by-state review of the law on failure to warn in order to conduct

its analysis.



                                                  37
       As to the negligence claims, the Plaintiffs pled that the Generic Manufacturer Defendants’

state-law duties are “to exercise reasonable care in choosing and making the containers for [their]

products,” “to exercise reasonable care in transporting and storing [their] products,” and “to

exercise reasonable care in the testing of ranitidine-containing products to ensure the products

were not unreasonably dangerous to consumers and users.” See id. ¶¶ 1973, 2000, 2461. The

Plaintiffs clarified during the Hearings that they have pled ordinary negligence claims and that the

legal duty for these claims is the duty to use reasonable care. 6/4/21 Hearing Tr. at 178 (stating

that “this is just a negligence claim”); 6/7/21 Hearing Tr. at 4-5 (stating that “the duty under most

state’s law stated at a very high level of generality—let’s take negligence, for example—is behave

as a reasonably prudent manufacturer would under the circumstances”).

       These legal duties—the duty to warn of the risks associated with the use of ranitidine and

the duty to use reasonable care—are the state-law duties in failure-to-warn and negligence claims.

This is reflected in state pattern jury instructions. In Florida, for example, the pattern jury

instruction for a cause of action for strict liability failure to warn is: “A product is defective when

the foreseeable risks of harm from the product could have been reduced or avoided by providing

reasonable instructions or warnings, and the failure to provide those instructions or warnings

makes the product unreasonably dangerous.” Fla. Standard Jury Instr. Civ. 403.8. And the Florida

pattern jury instruction for a negligence cause of action in a products-liability case is:

               Negligence is the failure to use reasonable care, which is the care that a
       reasonably careful [designer] [manufacturer] [seller] [importer] [distributor]
       [supplier] would use under like circumstances. Negligence is doing something that
       a reasonably careful [designer] [manufacturer] [seller] [importer] [distributor]
       [supplier] would not do under like circumstances or failing to do something that a
       reasonably careful [designer] [manufacturer] [seller] [importer] [distributor]
       [supplier] would do under like circumstances.

Fla. Standard Jury Instr. Civ. 403.9.



                                                  38
       The Plaintiffs acknowledge that the Generic Manufacturer Defendants could not satisfy

these legal duties—the duty to warn of the risks associated with the use of ranitidine and the duty

to use reasonable care—under federal law. The Generic Manufacturer Defendants could not warn

consumers of the alleged risks that ranitidine posed when the labeling on brand-name ranitidine

products did not contain such warnings. Furthermore, accepting the Plaintiffs’ allegations about

ranitidine as true, no drug manufacturer could satisfy its duty to use reasonable care by releasing

ranitidine products into the marketplace as they were designed and labeled. The plain language of

Mensing and Bartlett could end the Court’s analysis for pre-emption purposes here. See Mensing,

564 U.S. at 618 (“We find impossibility here. It was not lawful under federal law for the [generic

drug manufacturers] to do what state law required of them.”). That is, because the Generic

Manufacturer Defendants could not satisfy what state law required, the Plaintiffs’ failure-to-warn

and negligence claims are pre-empted. But, the Court further expands upon its analysis.

           iii. The Breadth of the Plaintiffs’ Claims

       The Plaintiffs recognize that many claims against generic drug manufacturers sounding in

failure to warn and ordinary negligence are pre-empted. They recognize, for example, that a

failure-to-warn claim premised on a theory that the Generic Manufacturer Defendants should have

warned of a risk of cancer is pre-empted. See 6/4/21 Hearing Tr. at 169; 6/7/21 Hearing Tr. at 3-4.

But the Plaintiffs maintain that their specific claims are not pre-empted. They argue that, to the

extent the Court concludes that ranitidine-based failure-to-warn and negligence claims are

pre-empted in the general sense, there is an outer limit to that pre-emption. For their authority, the

Plaintiffs cite to the principle that state law is pre-empted only to the extent of a state-federal

conflict. DE 3326 at 7 & n.1; 6/4/21 Hearing Tr. at 144-46; see, e.g., Crosby v. Nat’l Foreign

Trade Couns., 530 U.S. 363, 372 (2000) (stating that “state law is naturally preempted to the extent



                                                 39
of any conflict with a federal statute”); English, 496 U.S. at 79 (explaining that “state law is

pre-empted to the extent that it actually conflicts with federal law”). The Plaintiffs argue that their

claims are outside of the “extent” of pre-emption; their claims—their theories of breach—rest

solely upon actions that the Generic Manufacturer Defendants could have taken under federal law

and, as a result, the claims are not pre-empted.

       This argument is unpersuasive because the Plaintiffs have pled claims rooted in a broad

theory of design defect. Contrary to the Plaintiffs’ characterization of their pleadings, they have

not brought narrow, independent claims against the Generic Manufacturer Defendants. Their

claims are tantamount to design-defect claims, and design-defect claims against generic drug

manufacturers are pre-empted. See Bartlett, 570 U.S. at 483-87.

       The Plaintiffs brought design-defect claims in the original Master Complaints, alleging that

the Generic Manufacturer Defendants should be held liable for every sale of ranitidine. See, e.g.,

DE 887 at 109.      The Plaintiffs’ legal position was that the design-defect claims were not

pre-empted because Bartlett did not apply to the claims. See DE 1978 at 32; DE 1976 at 16-29.

The Court rejected that position and dismissed all of the claims that the Plaintiffs had brought

against the Generic Manufacturer Defendants. See DE 2512.

       Although the Plaintiffs repled their claims after the Court’s dismissal, the core of their

pleadings remains virtually identical to the pleadings that the Court dismissed. The Plaintiffs still

allege that ranitidine is a defectively designed molecule; it is highly unstable and apt to form a

potent carcinogen. See, e.g., AMPIC ¶¶ 3, 343-44, 364. The Plaintiffs still allege that ranitidine is

dangerous at all points in time from the moment it is manufactured; it is harmful when consumed

as directed (particularly when accompanied by nitrites in the stomach) and when stored at room

temperature in accordance with its labeling, etc. See, e.g., id. ¶¶ 6, 339, 346-47.



                                                   40
         Thus, even though the Plaintiffs’ claims purport to be based on theories other than design

defect, the Plaintiffs’ design-defect theory remains at the center of this case and, by extension, at

the center of all of the Plaintiffs’ claims. By way of example, the Plaintiffs’ expiration-date claims

seek to impose liability on the Generic Manufacturer Defendants because the expiration dates on

ranitidine products should have been shorter. Id. ¶ 938. But why should the expiration dates have

been shorter? Not because of the loss of any of ranitidine’s potency over time, nor because of any

steady decay. Instead, the Plaintiffs’ answer is that ranitidine is dangerous from the moment it is

created—it is a volatile, unstable, ticking-time-bomb that will, through exposure to heat and

humidity or through exposure to room temperature, degrade into a carcinogen. Id. ¶ 935. Indeed,

the Plaintiffs maintain that ranitidine is so dangerous and so defective that it should only be

ingested for a period of one or two months from the moment that it is created. Id. ¶ 938; 6/3/21

Hearing Tr. at 28, 37-38. 15

         In another example of design defect, the Plaintiffs’ temperature-based claims seek to

impose liability on the Generic Manufacturer Defendants because they did not affirmatively chill

the ingredients used to make ranitidine in the manufacturing process. AMPIC ¶ 2448; 6/3/21

Hearing Tr. at 44. But why should the Generic Manufacturer Defendants have chilled ingredients?

Not because the FDA-approved process for manufacturing ranitidine required chilling, but because

ranitidine was a defective molecule that required chilling to counteract its defect. AMPIC ¶ 2439.

         Behind each of these examples is the Generic Manufacturer Defendants’ alleged

knowledge of all of the defects inherent in the design of ranitidine itself. The Plaintiffs have not

bifurcated the knowledge imputed to the Brand Manufacturer Defendants, responsible for



15
   Because the Plaintiffs have not alleged how long it takes for ranitidine products to pass from creation in a factory
into consumers’ hands, the Court is uncertain whether a one to two month window of opportunity to sell the products
is equivalent to a mandate to stop selling them altogether.

                                                         41
designing ranitidine, from the knowledge imputed to the Generic Manufacturer Defendants

required to follow the FDA-approved process for ranitidine production. Id. ¶¶ 2, 405-08; 6/7/21

Hearing Tr. at 9 (“[W]e do allege that the generic manufacturers had the same knowledge as the

brand manufacturers, and if they didn’t they should have had that knowledge. They are charged

as being experts in the field.”). Thus, the theme running through the entirety of the Master

Complaints is that the Generic Manufacturer Defendants knew that ranitidine was a defective

molecule, knew that ranitidine would cause cancer in consumers, and knew that they were

powerless to correct the design flaw, but yet should have undertaken acts that still would not make

ranitidine reasonably safe. Accepting the Plaintiffs’ position and taking their allegations as true,

ranitidine could not be made reasonably safe outside of a corrected design or labeling, but the

Generic Manufacturer Defendants could correct neither the design nor the labeling under federal

law. See Bartlett, 570 U.S. at 483-87.

         The Plaintiffs’ various theories concerning the breadth of ranitidine’s inherent design

defects have been incorporated into the counts brought against the Generic Manufacturer

Defendants. See, e.g., AMPIC ¶ 935 (alleging within the count for strict products liability failure

to warn through proper expiration dates that “the NDMA levels in ranitidine increase as the drug

breaks down in the human digestive system and interacts with various enzymes in the human

body”); id. ¶ 1989 (alleging within the count for negligent product containers that ranitidine has

“an inherent risk of degrading into NDMA because it has . . . all the ingredients needed to form

NDMA”). 16       Allegations of the defective design of ranitidine are pervasive throughout the

Plaintiffs’ pleadings.


16
  To the extent that the Plaintiffs attempt to remove through judicial admission any paragraphs in their counts, they
are not permitted to amend the pleadings through a judicial admission. See, e.g., Sinclair Refin. Co. v. Tompkins,
117 F.2d 596, 598 (5th Cir. 1941) (“Pleadings are for the purpose of accurately stating the pleader’s version of the


                                                        42
        The essence of the Plaintiffs’ claims is that ranitidine is defectively designed. But for the

alleged design defect, the Plaintiffs would have no claims. Cf. Guarino, 719 F.3d at 1249 (stating

that a plaintiff’s claims were, “at bottom,” pre-empted allegations that a generic drug manufacturer

failed to warn of a generic drug’s dangers, “[n]o matter the garb” in which the claims were

presented); Strayhorn, 737 F.3d at 391 (explaining that circuit courts have found claims

pre-empted under Mensing that, “at their core,” sought to hold generic drug manufacturers liable

for failing to provide additional warnings). The Plaintiffs’ attempt to bring narrow claims against

the Generic Manufacturer Defendants that fall outside the scope of pre-emption is belied by the

pleadings themselves. To hold the Generic Manufacturer Defendants liable under the claims pled

against them would be akin to holding them liable for selling the defective ranitidine molecule.

But they were not required to stop selling ranitidine in order to comply with federal law while

avoiding liability under state law. See Bartlett, 570 U.S. at 488 (“Our pre-emption cases presume

that an actor seeking to satisfy both his federal- and state-law obligations is not required to cease

acting altogether in order to avoid liability.”).          The Plaintiffs’ claims against the Generic

Manufacturer Defendants, rooted in design defect and the properties of the ranitidine molecule,

are pre-empted under Mensing and Bartlett.

            iv. Conclusion

        In sum, the Plaintiffs concede that federal law prevented the Generic Manufacturer

Defendants from giving all necessary warnings about the risks of ingesting ranitidine and from

taking all reasonable steps to protect consumers from the dangers of ranitidine. The Plaintiffs

maintain that the Generic Manufacturer Defendants could only make the warnings better (albeit



case, and they bind unless withdrawn or altered by amendment.”); see DE 3326 at 26. Even were the Plaintiffs to
remove these incorporated allegations from the counts brought against the Generic Manufacturer Defendants, the
Court’s analysis would be unchanged.

                                                      43
ultimately inadequate) and make ranitidine less dangerous (albeit not safe). But unreasonably

unsafe drug products may not be sold under any cause of action before the Court.

       In this case, the Plaintiffs’ failure-to-warn, design-defect, and negligence claims against

the Generic Drug Manufacturers in the AMPIC and the MMC that are premised on expiration

dates, product containers, storage and transportation, and testing are pre-empted. Together with

the Court’s ruling above that the claims for failure to warn consumers through the FDA are

pre-empted, AMPIC Counts III, IV, V, VII, VIII, IX, and XI as pled against the Generic

Manufacturer Defendants are dismissed and all of the counts against them in the MMC (Counts

195-429 and 472-640) are dismissed.

   3. The Plaintiffs’ Remaining Claims

       The Court turns to the Plaintiffs’ remaining claims against the Generic Manufacturer

Defendants. Count XIV of the AMPIC is a claim for unjust enrichment, wherein the Plaintiffs

allege that the Generic Manufacturer Defendants were “unjustly enriched as a result of their

wrongful conduct.” AMPIC ¶ 2725. The Plaintiffs concede that this count must be dismissed if

the Court accepts the Generic Manufacturer Defendants’ pre-emption argument. 6/7/21 Hearing

Tr. at 35-36 (“I agree . . . that if you dismiss all of the other claims against [the Generic

Manufacturer Defendants], the unjust enrichment claim can’t stand on its own.”). AMPIC

Count XIV as against the Generic Manufacturer Defendants is therefore dismissed.

       Counts XV, XVI, and XVII of the AMPIC are claims for loss of consortium, damages for

the estates of deceased consumers, and wrongful death. As the Court stated in its rulings during

the prior round of motions to dismiss, the parties agree that these “derivative claims” must be

dismissed if all other claims against a defendant are dismissed. DE 2512 at 52; see also In re

Darvocet, 756 F.3d at 936 (affirming a district court’s dismissal of “derivative claims for wrongful



                                                44
death, survivorship, unjust enrichment, loss of consortium, and punitive damages” when the

district court had dismissed all “underlying claims” because the derivative claims “stand or fall

with the underlying claims on which they rest”). AMPIC Counts XV, XVI, and XVII as against

the Generic Manufacturer Defendants are dismissed.

       All of the claims against the Generic Manufacturer Defendants in the ELC are premised on

failure to shorten expiration dates on ranitidine products, failure to properly package the products,

or both. ELC at 5-6. The Plaintiffs concede that these claims “are necessarily preempted if the

claims against them in the AMPIC are preempted.” 6/4/21 Hearing Tr. at 206. The counts against

the Generic Manufacturer Defendants in the ELC (Counts 409-1062 and 1198-1675) are therefore

dismissed. Thus, all claims against the Generic Manufacturer Defendants in all three Master

Complaints are dismissed.

D. The Store-Brand Defendants’ Motion to Dismiss or Strike

       The Plaintiffs bring claims against the Store-Brand Defendants—CVS, Rite Aid,

Walgreens, and Walmart—in the MMC and the ELC. The AMPIC does not name Store-Brand

Defendants as a category of defendants.        The MMC raises claims against the Store-Brand

Defendants for failure to warn through accurate expiration dates, negligent product containers, and

negligent storage and transportation. The ELC raises claims against them for violation of state

consumer protection statutes, common-law unjust enrichment, common-law breach of

quasi-contract, and breach of implied warranty. The claims in the ELC are premised on failure to

shorten expiration dates on ranitidine products and failure to properly package the products.

ELC at 5-6.

       The Plaintiffs allege that the Store-Brand Defendants are “private-label distributors” that

contracted with generic drug manufacturers to make ranitidine products that the Store-Brand



                                                 45
Defendants sold in their own stores under their own store brands. See, e.g., MMC ¶¶ 79, 451-53.

The FDA holds private-label distributors responsible for ensuring that their drug products comply

with federal current good manufacturing practices (“cGMPs”), which are controls to ensure drug

safety, quality, and purity. Id. ¶¶ 453, 461, 482 (citing 21 C.F.R. § 210.1(a)). Contracting with a

manufacturer to make a product does not exonerate a private-label distributor from this

responsibility. Id. ¶¶ 454, 480. A private-label distributor is required to conduct, or cause the

manufacturer to conduct, stability testing on a drug product. Id. ¶ 493.

       The Plaintiffs further alleged that compliance with both the cGMPs and with state law

required the Store-Brand Defendants to ensure that their ranitidine products contained accurate

expiration dates, that the products were properly packaged, and that the products and their

ingredients were appropriately stored and transported. Id. ¶¶ 483, 491, 505, 7519-20, 7534-35,

7548-49. Like the Generic Manufacturer Defendants, the Store-Brand Defendants knew or should

have known that ranitidine was dangerous because it had an inherent risk of degrading to form

NDMA over time and with exposure to conditions in the human body, nitrites, heat, and humidity.

Id. ¶¶ 489, 495, 506. Thus, according to the Plaintiffs, the Store-Brand Defendants can be held

liable for failure to warn and for negligence.

       The Plaintiffs have not alleged nor argued that the Store-Brand Defendants had any greater

authority under federal law to change their store-brand ranitidine products’ design or labeling than

did the Generic Manufacturer Defendants with respect to generic ranitidine products. The

Store-Brand Defendants incorporate by reference the Generic Manufacturer Defendants’

pre-emption arguments. DE 3505 at 8-9.           For the same reasons that apply to the Generic

Manufacturer Defendants, the Store-Brand Defendants could not independently satisfy their

state-law duty for a failure-to-warn or a negligence cause of action while complying with federal



                                                  46
law. The Plaintiffs’ failure-to-warn and negligence claims against the Store-Brand Defendants in

the MMC are therefore pre-empted. MMC Counts 430-71 are dismissed. The Plaintiffs’ claims

against the Store-Brand Defendants in the ELC, premised on failure to shorten expiration dates

and on failure to properly package, are likewise pre-empted.                    ELC Counts 1063-1197 are

dismissed. Thus, all claims against the Store-Brand Defendants in the MMC and the ELC are

dismissed. 17

E. The Specially-Appearing Defendants’ Renewed Motion to Dismiss

        The Specially-Appearing Defendants—Ajanta Pharma Ltd., Apotex Inc., Aurobindo

Pharma Ltd., Cadila Healthcare Ltd., and Wockhardt Ltd.—are corporations that are citizens of

foreign countries and that challenge personal jurisdiction. DE 3108; AMPIC ¶¶ 43, 55, 63, 143,

149. Each Specially-Appearing Defendant is named as a Generic Manufacturer Defendant.

Because the Court has dismissed all of the Plaintiffs’ claims against the Generic Manufacturer

Defendants, the Specially-Appearing Non-U.S. Generic Manufacturer Defendants’ Renewed

Motion to Dismiss for Lack of Personal Jurisdiction [DE 3108] is denied as moot.

                                           VII.     Leave to Amend

        The Court has dismissed all of the claims pled against the Generic Manufacturer and

Store-Brand Defendants. The Court now addresses why its dismissal is without leave to amend.

In general, a plaintiff must be given at least one opportunity to amend a complaint. Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). After a plaintiff’s first opportunity to amend, leave

for additional amendments may be denied because of “undue delay, bad faith or dilatory motive

on the part of the movant, repeated failures to cure deficiencies by amendments previously


17
   The claims against CVS, Rite Aid, Walgreens, and Walmart in the AMPIC, in which these entities are named as
retailers, were dismissed without leave to amend in the Court’s Order Granting the Retailer and Pharmacy Defendants’
Motion to Dismiss Amended Master Personal Injury Complaint and Granting the Distributor Defendants’ Motion to
Dismiss Amended Master Personal Injury Complaint filed on June 30, 2021, at docket entry 3716.

                                                        47
allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, or futility

of amendment.” Andrx Pharms., Inc. v. Elan Corp., PLC, 421 F.3d 1227, 1236 (11th Cir. 2005)

(alteration omitted) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

       This MDL contains approximately 1,400 cases and spans in excess of 3,700 docket entries.

The Generic Manufacturer and Store-Brand Defendants, over the course of the past sixteen

months, have no doubt incurred substantial costs in the form of motion practice and discovery, as

well as costs associated with the Court’s own administration of the MDL such as status conferences

and special master fees. Juxtaposed to these significant costs, at no time have the Plaintiffs pled a

claim against the Generic Manufacturer and Store-Brand Defendants that is not pre-empted and

that states a claim upon which relief may be granted. The Court provided the Plaintiffs a fair and

just opportunity to plead claims against the Generic Manufacturer and Store-Brand Defendants;

this is not a case where the Plaintiffs lack in resources, such that they were unable to research and

prepare a complaint over the past sixteen months. While nominal expenses incurred as a result of

amendment do not amount to undue prejudice, the litigation costs imposed upon the Generic

Manufacturer and Store-Brand Defendants by virtue of a third round of motion practice and

on-going discovery would be anything but nominal. See Loggerhead Turtle v. Cnty. Council,

148 F.3d 1231, 1257 (11th Cir. 1998). The Court concludes that permitting the filing of additional

master pleadings against the Generic Manufacturer and Store-Brand Defendants would result in

undue prejudice to them.

       The Court further concludes that permitting the Plaintiffs to file a third round of master

pleadings against the Generic Manufacturer and Store-Brand Defendants would be futile. The

Plaintiffs previously brought claims against the Generic Manufacturer Defendants that were

premised on design defect and failure to provide consumers adequate warnings. But such claims



                                                 48
are pre-empted, and the Court dismissed all of the claims against the Generic Manufacturer

Defendants for that reason. See DE 2512 at 27-30. The Court gave the Plaintiffs the opportunity

to replead claims based on, among other things, expiration dates, storage and transportation

conditions, and warning through the FDA. Id. at 53. The Plaintiffs pled such claims but, for all of

the reasons given above, those claims are still pre-empted claims. Giving the Plaintiffs further

opportunity to plead viable claims against the Generic Manufacturer and Store-Brand Defendants

would be futile.

        At some point the pleadings must begin to close, and that time has come. Thus, the Court’s

dismissal of the Plaintiffs’ claims against the Generic Manufacturer and Store-Brand Defendants

is without leave to amend.

                                        VIII. Conclusion

        For the foregoing reasons, it is ORDERED AND ADJUDGED that the Generic

Defendants’ Rule 12 Motion to Dismiss on the Ground of Preemption at docket entry 3105 is

GRANTED. The Store-Brand Retailer Defendants’ Motion to Dismiss or Strike Consolidated

Medical Monitoring Class Action Complaint and Consolidated Amended Consumer Economic

Loss Class Action Complaint at docket entry 3113 is GRANTED. All of the Plaintiffs’ claims

against the Generic Manufacturer and Store-Brand Defendants in the Master Complaints are

DISMISSED WITHOUT LEAVE TO AMEND. The Specially-Appearing Non-U.S. Generic

Manufacturer Defendants’ Renewed Motion to Dismiss for Lack of Personal Jurisdiction at docket

entry 3108 is DENIED AS MOOT.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 8th day of July,
2021.

                                                     ___________________________
                                                     ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                UNITED STATES DISTRICT JUDGE

                                                49
